Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment on 3/3/22, after the Non Final Office Action on 12/9/2021. Claims 1-9 have been cancelled; claims 10, 16, 18, 24 and 26 have been amended. 
Claims 10, 11, 13-19 and 21-26 are pending.

Allowable Subject Matter
Claims 10, 11, 13-19 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 18, 26 is the inclusion of the limitation 
“…wherein the semiconductor layer comprises a first region overlapping with the gate electrode and a second region not overlapping with the gate electrode, and wherein the second region and the second wiring have lower resistances than the first region.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 18, 26. Claims 11, 13-17, 19 and 21-25 are also allowed due to their virtue of dependency.
Nakayama et al. US 2008/0088784, Bae US Pat. 9401354 and Kawabuchi et al. US 2018/ 0158427 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871